 
 
I 
111th CONGRESS
1st Session
H. R. 2598 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2009 
Mr. Heinrich (for himself, Mr. Sestak, Mr. Brady of Pennsylvania, Mr. Rodriguez, Mr. Massa, Mr. Altmire, Mr. Bishop of Georgia, Mr. McGovern, Mr. Spratt, Mr. Al Green of Texas, Mr. Connolly of Virginia, Mr. Reyes, Mr. Hinchey, Ms. Bordallo, Mr. Luján, Mr. Teague, Ms. Kosmas, Mr. Hare, Mr. Ortiz, Mr. Honda, Mr. Conaway, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To grant a congressional gold medal to American military personnel who fought in defense of Bataan/Corregidor/Luzon between December 7, 1941 and May 6, 1942. 
 
 
1.FindingsThe Congress makes the following findings: 
(1)On December 7, 1941, Japanese forces attacked Clark Field, Luzon, Philippines Islands. 
(2)By May 6, 1942, military personnel from the United States and the Philippines had bravely and staunchly fought off enemy attacks for more than 5 months under strenuous conditions that resulted in starvation and disease. 
(3)By maintaining their position and engaging the enemy for as long as they did, the soldiers at Bataan were able to redefine the momentum of the war and provide other United States and Allied forces throughout the Pacific with time to plan and prepare for subsequent crucial battles. 
(4)On April 9, 1942, then-Brigadier General Edward King surrendered the combined forces of the United States and the Philippines on the Bataan Peninsula into enemy hands. 
(5)Over the next week, the soldiers from the United States and the Philippines were taken prisoner and forced to march 65 miles without any food, water, or medical care in what came to be know as the Bataan Death March. 
(6)During this forced march, thousands of soldiers died, either from starvation, lack of medical care, sheer exhaustion, or abuse by their captors. 
(7)Within the first 40 days at Camp O’Donnell, 1,600 more prisoners from the United States died. 
(8)On May 6, 1942, then-Lieutenant General Jonathan M. Wainwright surrendered the island fortress of Corregidor and its fortified islands into enemy hands.  
(9)Over the next 10 days, prisoners from Corregidor were held in the open, exposed to the elements with little or no food or water. 
(10)They were subsequently transported to the old Bilibid Prison in Manila and held several more days until they were loaded into cattle rail cars for transport, followed by a forced march of over 20 miles to Cabanatuan. 
(11)The conditions at the camp were substandard, leading to increased disease and malnutrition among the prisoners. 
(12)On June 6, 1942, United States prisoners were transferred from Camp O’Donnell to Cabanatuan. 
(13)In July 1942, all Filipino prisoners were paroled. 
(14)The prisoners who remained in the camps suffered from continued mistreatment, malnutrition, lack of medical care, and horrific conditions. 
(15)In 1945, all prisoners were liberated. 
(16)Over the subsequent decades, these prisoners formed support groups, were honored in local and State memorials, and told their story to all people of the United States. 
(17)Many of these soldiers have now passed away, and those who remain continue to tell their story. 
(18)The people of the United States are forever indebted to these men for— 
(A)the courage they demonstrated during the first 5 months of World War II in fighting against enemy soldiers; and 
(B)the perseverance they demonstrated during 3 1/2 years of capture, imprisonment, and atrocious conditions, while maintaining dignity, honor, patriotism, and loyalty. 
2.Congressional gold medal 
(a)Award AuthorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of the Congress, of a single gold medal of appropriate design in honor of the soldiers from the United States who were prisoners of war at Bataan/Corregidor/Luzon, collectively, in recognition of their personal sacrifice and service to their country. 
(b)Design and StrikingFor purposes of the award under subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(c)Smithsonian Institution 
(1)In GeneralFollowing the award of the gold medal in honor of the prisoners of war at Bataan/Corregidor/Luzon under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research. 
(2)Sense of the CongressIt is the sense of the Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display at other locations, particularly such locations as are associated with those who fought in defense of Bataan/Corregidor/Luzon and the prisoners of war.  
3.Duplicate Medals 
(a)Striking of duplicatesUnder such regulations as the Secretary may prescribe, the Secretary may strike duplicates in bronze of the gold medal struck under section 2. 
(b)Selling of duplicatesThe Secretary may sell such duplicates under subsection (a) at a price sufficient to cover the costs of such duplicates, including labor, materials, dies, use of machinery, and overhead expenses. 
4.National MedalsMedals struck pursuant to this Act are National medals for purposes of chapter 51 of title 31, United States Code. 
5.Authorization of Appropriations; Proceeds of Sale 
(a)Authorization of AppropriationsThere is authorized to be charged against the United States Mint Public Enterprise Fund, an amount not to exceed $30,000 to pay for the cost of the medal authorized under section 2. 
(b)Proceeds of SaleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
